26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Dennis G. MAUCH, Appellant.
No. 94-1071.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 24, 1994.Filed:  June 17, 1994.

Before McMILLIAN, WOLLMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
Dennis G. Mauch appeals his 97-month sentence imposed by the district court1 after he pleaded guilty to conspiracy to distribute methamphetamine, in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  On appeal, Mauch's counsel moved to withdraw and filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), raising issues regarding the district court's acceptance of Mauch's guilty plea, the calculation of Mauch's Guidelines offense level, and the length of the sentence.  Mauch did not file a supplemental brief although he was given an opportunity to do so.  Having carefully reviewed the record, we conclude the issues raised by Mauch's counsel do not warrant reversal and find no other nonfrivolous issues for appeal.   See Penson v. Ohio, 488 U.S. 75, 80-82 (1988).


2
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.


3
A true copy.

Attest:

4
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska